DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest (in combination with the other claim limitations) a tunable component comprising: one or more isolation bumps positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode; and one or more fixed isolation landing that is isolated within a portion of the fixed actuator electrode, the one or more fixed isolation landing being configured to inhibit the development of an electric field in the respective isolation bump; wherein each fixed isolation landing is spaced apart from the fixed actuator electrode on either side of the fixed isolation landing; wherein an isolation bump of the one or more isolation bumps is sized such that a first distance defines a smallest lateral distance between an edge of the isolation bump and an edge of a fixed isolation landing of the one or more fixed isolation landing; wherein the isolation landing and the fixed actuator electrode are arranged such that a second distance defines a distance between an edge of the isolation landing and an edge of the fixed actuator electrode; and wherein a ratio of the first distance to the second is greater than 0.5 to 1 and less than 4 to 1 (claims 1-10).

The prior art does not teach or suggest (in combination with the other claim limitations) a tunable component comprising: one or more isolation bumps positioned between the fixed actuator electrode and the movable actuator electrode, the one or more isolation bumps being composed substantially entirely of a dielectric material, and the one or more isolation bumps being configured to prevent contact between the fixed actuator electrode and the movable actuator electrode; and one or more fixed isolation landing that is isolated within a portion of the fixed actuator electrode, the one or more fixed isolation landing being configured to inhibit the development of an electric field in the respective isolation bump; wherein the fixed isolation landing is connected to a potential that is different than a potential connected to the fixed actuator electrode; wherein an amount that each edge of each isolation landing extends beyond a respective edge of the respective one of the one or more isolation bumps is between and including about 1 and 6.5 times greater than a height of the respective one isolation bump, where the height of the respective one isolation bump is measured by an amount the respective one isolation bump extends between the fixed actuator electrode and the movable actuator electrode (claims 11-14 & 18-20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848